Name: Commission Regulation (EEC) No 2437/82 of 7 September 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 82 Official Journal of the European Communities No L 261 /9 COMMISSION REGULATION (EEC) No 2437/82 of 7 September 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 10 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1982 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . ( 2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 261 / 10 Official Journal of the European Communities 9 . 9 . 82 ANNEX Code NIMEXE CCT heading No Amount of unit values per 100 kg net code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 I 07.01 A II New potatoes 1 392 252-1 1 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 I 07.01-33 f 07.01 D I Cabbage lettuce 1 493 269-98 78-22 216-75 22-73 44 009 86-34 18-25 1.3 07.01-451 07.01-47 J 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 027-18 297-62 824-63 86-49 167 437 328-48 '69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 401 72-97 20-88 58-80 6-07 11 746 22-87 4-88 1.7 07.01-67 ex 07.01 H Garlic 7 922 1 439-13 411-94 1 159-69 119-81 231 650 451-02 96-33 1.8 07.01-71 07.01 K Asparagus 24 159 4 388-70 1 256-23 3 536-53 365-36 706 427 1 375-41 293-79 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-751 07.01-77 f 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 62-09 13-28 1.11 07.01-81 1 07.01-82 ) 07.01 PI Cucumbers 638 116-02 33-20 93-49 9-65 18 675 36-36 7-76 1.12 07.01-93 07.01 S Sweet peppers 1 996 362-63 103-80 292-22 30-19 58 372 113-65 24-27 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var . medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 869 339-54 97-19 273-61 28-26 54 654 106-41 22-72 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 056 552-66 160-13 443-68 46-53 90 087 176-73 37-35 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 7 705 1 399-69 400-65 1 127-91 116-52 225 301 438-66 93-69 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 951 1 626-10 465-45 1 310-35 135-37 261 745 509-61 108-85 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates , Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis , Trovita, and Hamlins 2 158 392-07 112-22 315-94 32-64 63 1 10 122-87 26-24 2.5.3 08.02-05 08.02-09 08.02-1 5 08.02-19  others 1 617 293-82 84-10 236-77 24-46 47 296 92-08 19-66 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids , fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 ] 08.02-37 j  Tangerines and others 2 960 537-72 153-91 433-31 44-76 86 554 168-52 35-99 9 . 9 . 82 Official Journal of the European Communities No L 261 / 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 294 235-12 67-30 189-46 19-57 37 846 73-68 15-73 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 138 388-52 111-21 313-07 32-34 62 538 121-76 26-00 2.8.2 ex 08.02-70  pink 2 026 368-08 105-36 296-61 30-64 59 248 115-35 24-64 2.9 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2 652 481-85 137-92 388-28 40-11 77 561 151-01 32-25 2.10 08.06-13 08.06-15 08.06 A II Apples 1 991 361-77 103-55 291-52 30-11 58 232 113-37 24-21 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 132 205-79 58-90 165-83 17-13 33 126 64-49 13-77 08.06-38 2.12 08.07-10 08.07 A Apricots 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 08.07-55 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 08.07-75 08.07 D Plums 838 152-23 43-57 122-67 12-67 24 504 47-70 10-19 2.17 08.08-11 08.08-15 08.08 A Strawberries 2 790 504-64 146-21 405-13 42-49 82 260 161-38 34-11 2.18 08.09-11 ex 08.09 Water melons 651 118-27 33-85 95-30 9-84 19 037 37-06 7-91 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 629 296-07 84-74 238-58 24-64 47 656 92-78 19-81 2.20 ex 08.09-90 ex 08.09 Kiwis 15 283 2 776-33 794-70 2 237-24 231-13 446 892 870-09 185-85